Citation Nr: 1813656	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-27 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bilateral carpal tunnel syndrome.

2. Entitlement to an increased rating for osteoarthritis of the right knee, currently evaluated at 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Navy from November 1975 to December 1990.

This appeal arrives before the Board of Veterans' Appeals (Board) from a January 2013 denial issued by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska.  (Hereinafter, the Agency of Original Jurisdiction (AOJ).)

In November 2014, the Veteran presented testimony to an AOJ Decision Review Officer.  In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in Lincoln, NE.

A transcript of both hearings is located in the Veterans Benefit Management System (VBMS).  The Veteran's entire claims file is found in the VBMS and Legacy Content Manager (LCM) databases.  

The issue of entitlement to an increased rating for osteoarthritis of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1. In a February 1995 Rating Decision, service connection for bilateral carpal tunnel syndrome was denied.  The Veteran was notified of this denial, and his appellate rights, but he did not appeal this denial and it became final.  

2.  Evidence received since the February 1995 rating decision is cumulative or redundant and does not relate to an unestablished fact necessary to reopen the claim. 


CONCLUSIONS OF LAW

1. The February 1995 Rating Decision, which denied entitlement to service-connection for bilateral carpal tunnel syndrome, is final.  38 U.S.C. § 7104 (b) (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.1100, 20.1104 (2017).

2. New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral carpal tunnel syndrome.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. VCAA Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

With regard to the Veteran's claim that new and material evidence is present for his  bilateral carpal tunnel syndrome, the Board notes that VA notified the Veteran, in correspondence dated December 2012, of the information and evidence needed to substantiate and complete his claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability, noting other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed January 2013rating decision; thus, this notice was timely.  Moreover, any undetected defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant, the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the Regulation.  These duties consist of (1) a duty to fully explain the issues and (2) a duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of the Veteran's increased rating claim for osteoarthritis of the right knee; likewise, the record is procedurally complete for Board analysis of the new and material evidence claim raised by the Veteran.   

II. Claim to Reopen 

In a February 1995 rating decision, the AOJ denied the Veteran service connection for bilateral carpal tunnel syndrome; the Veteran now seeks to reopen his previously denied claim for entitlement to compensation for bilateral carpal tunnel syndrome.
 
Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  See 38 U.S.C.A. § 7105 (c).  One exception to the general rule of finality is 38 U.S.C.A. § 5108 , which provides that, if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (a). 

In deciding whether new and material evidence has been received, the Board looks to the evidence received since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The Court of Appeals for Veteran's Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase 'raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which does not require new and material evidence as to each previously unproven element of a claim.

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material, and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Meyer v. Brown, 9 Vet. App. 425, 429 (1996). 

That being the relevant law applicable to the Veteran's claim, the Board will consider the Veteran's attempt to reopen the final February 1995 denial delivered by the AOJ.  

In February 1995, the AOJ denied the Veteran's entitlement claim for service connection for bilateral carpal tunnel syndrome.  The basis for the AOJ denial was as follows, "(s)ervice connection connotes many things, but basically it means that the claimed condition was incurred in or aggravated by military service or is directly due to another service connected disability.  In the absence of evidence establishing the existence of one of these relationships, service connection for carpal tunnel syndrome must be denied."  In short, in February 1995, the evidence failed to support the presence of an in-service incurrence, which is a requisite element of any service-connection entitlement claim.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

In November 2012, the Veteran moved to reopen his claim to entitlement for bilateral carpal tunnel syndrome.  In his Statement in Support of Claim, the Veteran described the issue as "paralysis on the median nerve . . .."

In December 2012, VA received the treatment notes from Dr. Kramper and Dr. Crabb.  Therein, it was noted that Veteran has a current carpal tunnel disability.  Additionally, the February 16, 2012 Progress Note revealed that the Veteran has undergone three release procedures on his wrists: ulnar nerve decompression on left twice, and ulna nerve decompression on the right once.  The treatment notes did not offer an opinion about the causation or etiology of the Veteran's current carpal tunnel syndrome.  Importantly, the progress notes did not identify the Veteran's duties in the Navy as a cause of his current carpal tunnel syndrome or otherwise link these disabilities to service.

In November 2014, the Veteran testified before a Decision Review Officer at the AOJ.  At that time, the Veteran confirmed that, "the first surgery I had on my right wrist () was in December of 1994...."  

In April 2016, the Veteran supplied testimony to the undersigned VLJ regarding the causation for his current carpal tunnel syndrome.  When questioned by his representative, the Veteran confirmed that he did not seek treatment for carpal tunnel in service.  However, the Veteran opined that, "there is absolutely no doubt in my mind whatsoever that the 15 and a half years I spent serving my country doing what I did was the triggering event to everything that's happened with my wrists and my elbows over the course of the remainder of my adult life."

The Board notes that VA received service treatment records (STRs) for the Veteran in January 2014, July 2014, and October 2016.  After careful review of those documents, the Board cannot identify any notation that would support an in-service incurrence of the currently endured bilateral carpal tunnel syndrome.  To the extent that the Veteran has expressed his belief that his duty during service contributed to his development of bilateral carpal tunnel syndrome, such assertions were previously of record when the RO denied his claim in 1995.

After prolonged and careful review of the Veteran's claims file, the only piece of new and material evidence currently before the Board is the Veteran's averment during his April 2016 testimony.  As noted earlier, the Board presumes the credibility of lay evidence, which includes the Veteran's testimony.  

Ultimately, the Board concludes that the record before it contains essentially the same evidence the AOJ considered in February 1995.  The Board finds that the evidence added to the claims file, after the February 1995 AOJ decision, relates to and confirms an already established service-connection element, which is a current disability.  Consequently, the Board finds that new and material evidence has not been submitted.  Although the threshold to reopen a claim is low, such threshold has not been met in this case.  Shade, 24 Vet. App. at 118.  The Veteran's desire to reopen the claim(s) for bilateral carpal tunnel syndrome is denied.  


ORDER

New and material evidence not having been received, the claim for service connection for bilateral carpal tunnel syndrome is not reopened.


REMAND

In his November 2012 Statement in Support of Claim, the Veteran sought an increase for his right knee osteoarthritis rating, because of increased aggravation.  

In a July 2014 Statement in Support of Claim, the Veteran posited that he has instability in his right knee.  Therein, the Veteran reports that, on several occasions, his right knee instability has almost led to falls.  The Veteran reveals that an apprehension of falling has resulted in avoidance of stairs; he also reports skirting rough or uneven terrain.  

The most recent compensation and pension examination of the Veteran's right knee was conducted in September 2014.   During the examination, the Veteran reported that his knee pain flares when he climbs stairs.  When flares did occur, the Veteran reported taking a rest period.  Despite the Veteran' reports of instability in July 2014, the September 2014 examination report indicates that objective testing of the right knee resulted in normal stability.  

During his April 2016 Board hearing, the Veteran testified that doctors have informed him that his right knee arthritis has "advanced significantly" in the last two years.  The Veteran averred that his right knee ROM is much worse.  The Veteran informed the undersigned VLJ that he had received five or six Synvisc injections, which did provide some relief.  The Veteran revealed that orthopedic providers have informed him that his right knee will need to be replaced at some point, but he is putting off surgical intervention.  The Veteran testified that he can no longer run or bowl.  Also, the Veteran reported that he must wear a knee brace while mowing grass.  The Veteran testified that his right knee occasionally buckles while descending stairs, but he has not had a resultant fall.

Importantly, during his April 2016 Board hearing testimony, the Veteran revealed that medical providers have indicated a significant advance of right knee arthritis during the preceding two-year period.  Moreover, the Veteran posits that, "(m)y range of motion . . . is getting much worse."  In light of the Veteran's reports of worsening in his right knee condition, the Board concludes that an updated examination would be helpful in ascertaining the current severity of his disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send a letter to the Veteran notifying him to supply information or evidence not previously provided that is necessary to substantiate the increased disability rating on appeal.  Specifically, the AOJ should:
 
a. ask the Veteran to identify all of the sources of right knee injection treatment (Synvisc); and

b. ask the Veteran to identify all medical providers who have suggested right knee replacement.

2. After any additional records are associated with the claims file, the AOJ should secure the appropriate VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected right knee disability.  Access to the VBMS and LCM electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examination should include a statement about the effect(s) of the Veteran's service-connected knee disability on the Veteran's occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

In particular, in order to comply with the Court's decision in Correia, 28 Vet. App. 158, the VA knee examination must include range of motion testing for both knees in the following areas:

 	(a) Active motion;
 	(b) Passive motion;
 	(c) Weight-bearing; and
 	(d) Nonweight-bearing.

If the VA knee examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the knees, he or she should clearly explain why that is so.

Additionally, the provider is asked to address and reconcile the Veteran's reports instability, near falls, and apprehension of falls, with prior medical reports that do not indicate instability of the right knee.  

3. After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. Thereafter, the AOJ should consider all of the evidence of record and readjudicate the remaining issue on appeal, an increased rating for the Veteran's service-connected right knee disability.  If the benefit sought is not granted, the RO must issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


